UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549FORM N-PXANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANYInvestment Company Act file number: 811-06318Consulting Group Capital Markets Funds(Exact name of registrant as specified in charter)222 Delaware Avenue, Wilmington, DE 19801(Address of principal executive offices) (Zip code)James J. Tracy,Chief Executive OfficerSmith Barney Consulting Group222 Delaware Avenue, 7th FloorWilmington, DE19801(302) 888 – 4103(Name and address of agent for service)Registrant’s telephone number, including area code:(800) 451-2010Date of fiscal year end: August 31Date of reporting period: July 1, 2006 to June 30, 2007Item1. Proxy Voting RecordThe following Series of the Registrant did not hold any voting securities and accordinglydid not vote any proxies during the reporting period:Municipal Bond InvestmentsMoney Market Investments***** CONSULTING GROUP CAPITAL MARKETS FUNDS - CORE FIXED INCOME
